The appeal in this case is from an order overruling a demurrer to bill of complaint, the purpose of which bill was to foreclose a mortgage. There was a motion to dismiss the appeal for several reasons. To determine the merits of that ground of the motion which alleges,
  "It is apparent upon the face of the record that said appeal is taken against good faith and merely for delay, contrary to the provisions of section 2920 Revised General Statutes of Florida",
it is necessary for us to consider the bill of complaint and the questions raised by the demurrer. Upon consideration *Page 960 
of these questions it is apparent that the demurrer was without merit and was properly overruled.
The motion to dismiss is denied and the order from which the appeal is taken is affirmed, with leave to the chancellor to amend said order so as to allow the defendants in the court below to plead to or answer the complainant's bill within such reasonable time as the chancellor may fix.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.